                                                                ,----- .•.• ,._ .,,._, ...
           Case 3:20-cr-10074-WQH Document 12 Filed 08/13/20 PageID.22 r~Page
                                                                       ;i';
                                                                                 '"!' 1 of 2:r;1
                                                                             t,, ~
                                                                            t,. 1;~ -;p,,
                                                                                            w ,p
                                                                                               ... ,           [;; (; rs:.    ! ..-.,...


AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                                        ··"·]

                                                                                                                AUG l _3 2020 •·           .I
                                    UNITED STATES DISTRICT Cou ~T                                                                          -
                                           SOUTHERN DISTRICT OF CALIFORN.IA
                                                                                                         CLERK US 01s·1 RlC-f COUHT
                                                                                                      SOUTHERN DISTRICT OF
                                                                                                      BY
                                                                                                                                    f; DEPUTY'
                                                                                                                                           ;
                                                                                                                                t.iFOf<MIA '·

             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                               V.                                    (For Offenses Committed On or After November I, 1987)
             NABOR JIMENEZ-ROMERO (I)
                                                                        Case Number:        3 :20-CR-l 0074-WQH

                                                                     Michael J Messina
                                                                     Defendant's Attorney
REGISTRATION NO.                57268-019
•-
THE DEFENDANT:
cg:J admitted guilt to violation of allegation(s) No.       1

D    was found guilty in violation ofallegation(s) No.
                                                          -------------- after denial of guilty.
Accordin~ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature ofViolatiou

               1                    nvl, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      August 1o 2020
                                                                      Date oflmposition of Sentence



                                                                      H . WILLIAM Q. HAYE
                                                                      UNITED STATES DIST
           Case 3:20-cr-10074-WQH Document 12 Filed 08/13/20 PageID.23 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                NABOR JIMENEZ-ROMERO (1)                                                 Judgment - Page 2 of2
CASE NUMBER:              3:20-CR-10074-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Six (6) months consecutive to case 20cr00138-WQH




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •   at
                 ---------               A.M.             on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                 3:20-CR-10074-WQH
